Citation Nr: 1107036	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1966 
to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
reopened and granted the Veteran's claim for service connection 
for PTSD and assigned an initial 10 percent rating retroactively 
effective from October 26, 2007, the date of receipt of his 
petition to reopen this claim on the basis of new and material 
evidence.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether he 
is entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  

The Veteran submitted a statement in December 2010 withdrawing 
another claim that he also had appealed, for a rating higher than 
60 percent for residuals of prostate cancer.  38 C.F.R. § 20.204 
(2010).

As support for his remaining claim for an initial rating higher 
than 10 percent for his PTSD, the Veteran testified at a 
videoconference hearing in January 2011 before the undersigned 
Veterans Law Judge of the Board.  


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's PTSD 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.




CONCLUSION OF LAW

The criteria are met for a higher initial rating of 30 percent, 
but no greater, for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2007 
and in March and December 2008.  These letters informed him of 
the evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  Keep in mind that his claim arose in the context of 
him trying to establish his underlying entitlement to service 
connection - since granted.  He is now requesting a higher 
initial rating, which is a "downstream" issue.  In Dingess, 
and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court held that in cases, as here, where service connection 
has been granted and an initial disability rating and effective 
date assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the initial intended 
purpose of the notice has been served.  Instead of providing 
additional VCAA notice in this situation concerning a 
"downstream" issue, such as the rating assigned for the 
disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a SOC if the disagreement is not resolved.  And this has 
been done; the Veteran has received both an SOC and SSOC 
discussing the downstream disability rating element of this 
claim, citing the applicable statutes and regulations and 
discussing why a higher rating was not assigned.  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (May 5, 2004).



As the pleading party, the Veteran, not VA, has the evidentiary 
burden of proof for showing there is a VCAA notice error in 
timing or content and, moreover, that it is unduly prejudicial, 
meaning outcome determinative of his claim.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of this claim, which is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The RO obtained his service treatment records (STRs), VA 
outpatient treatment records, and arranged for a VA compensation 
examination to assess the severity of his PTSD, which, as 
mentioned, is now the determinative issue.  The record is 
inadequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the VA 
compensation examination was in August 2008, so relatively 
recently.  During his more recent January 2011 videoconference 
hearing, the Veteran and his representative requested another 
VA examination to reassess the severity of this disability.  But 
the Board finds that another examination is not needed - partly 
because the Board is partially granting the claim (rather than 
denying it), and since there is sufficient evidence, already of 
record, to fairly decide the claim insofar as reassessing the 
severity of the PTSD.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  The mere passage of time does not, in 
and of itself, necessitate another examination.  Cf. Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the 
alternative context of a claim for service connection).  When 
implementing the Board's grant of a higher rating, the RO will 
have opportunity to reexamine the Veteran if it is determined 
this additional examination is needed.  The RO also will have the 
opportunity to obtain any additional treatment records since, at 
the time of his hearing, the Veteran indicated he had not yet 
begun but was scheduled to start receiving counseling at a local 
Vet Center (someone he had seen at the local VA Medical Center 
(VAMC), most recently in December 2010, had referred him to the 
local Vet Center).

So once he begins receiving this additional counseling or 
treatment at the local Vet Center, the RO may obtain and consider 
these additional records and determine whether reexamination is 
needed.  In the meantime, however, the Board does not see the 
need or justification to postpone this partial grant of the claim 
in this decision because this would only unnecessarily delay the 
receipt of additional compensation to which the Veteran already 
his entitled based on existing evidence in the file.

The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.


II.  Analysis

The Veteran maintains that his PTSD is more severe than 10-
percent disabling, so deserves a higher initial rating.  His PTSD 
is rated under 38 C.F.R. § 4.130, DC 9411.

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the granting of service 
connection, some further discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
In Fenderson, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 


over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept 
even to claims for increased ratings that do not involve initial 
ratings).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Mental disorders are evaluated under a General Rating Formula 
found at 38 C.F.R. § 4.130.  In addition, the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 
10 percent disability rating is assigned if the disorder causes 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is appropriate when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.



The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  
In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV at 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence bearing 
on occupational and social impairment.  See generally 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the 
individual is.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

Here, with resolution of all reasonable doubt in his favor, the 
evidence of record supports assigning an initial rating higher 
than 10 percent for the Veteran's PTSD, in particular, a greater 
30 percent initial rating.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed his personal statements, 
hearing testimony, STRs, VA treatment records, and the report of 
his August 2008 VA compensation examination.  

In testimony during his recent January 2011 videoconference 
hearing, the Veteran indicated that he had been retired from his 
career as a firefighter for approximately four years, so dating 
back to around the effective date that his PTSD was 
service connected (October 26, 2007).  He alleges that, since 
that time, his PTSD has worsened, particularly his associated 
anger or rage.  See January 2011 personal hearing transcript at 
pages 4 and 9.  In further explanation, he said his doctor told 
him that the stress from his job as fire department captain and 
district chief supervisor eventually would lead to a stroke, so 
he stopped working.  He also complained of sleep impairment, 
indicating he only sleeps about 3-4 hours per night.  Id., at 
pages 4 and 13.  But he acknowledged that his inability to get a 
full night's sleep was not entirely due to his PTSD, rather, also 
because of his prostate cancer since he has to get up during the 
night to change his absorbent pads.  In other testimony, he said 
he has little interaction with anyone, including his family 
(wife, son, kids, etc).  Id., at pages 7-8.



During his August 2008 VA compensation examination, the Veteran 
reported having nightmares about twice a week, as well as 
flashbacks of Vietnam war experiences.  He does not like to be 
around others and is unable to get along well with others.  
He reported a startled reaction and said he mostly stays at home.  
He further reported becoming angry for days at a time, which had 
affected his ability to hold down a job since his service in 
Vietnam, although he admitted that he later overcame this to 
achieve continuous employment as a firefighter for 29 years 
(even, as he reiterated during his hearing, eventually being 
promoted to fire department captain and district chief 
supervisor).  He added that, since retirement, his nightmares and 
flashbacks have increased.  Also, he has been married for the 
past 35 years with 2 children.  He indicated social avoidance, 
complaining of spending most of his time sitting in the house and 
not doing many activities because he does not like to be around 
people.  

On objective mental status evaluation, he was found to be alert 
and correctly oriented times 3 (to time, person and place), 
cooperative with the interview, good historian, and appropriately 
groomed.  He had no unusual motor behavior, had appropriate 
affect, linear thought process, no unusual thought content, 
and grossly intact cognition.  Significantly, though, it was 
additionally noted that he had an easily irritable mood and 
questionable auditory hallucinations, such as hearing artillery 
sounds.  Overall, the examiner concluded the Veteran's 
PTSD-related symptoms appeared to affect his interactions with 
other people and when he was working, which affected his 
interaction with others, and which initially had created problems 
with holding a job for a length of time, but in the past 29 
years, he had been able to work on a steady job (until his 
retirement in 2007).  Furthermore, the examiner stated that, then 
currently, the irritability problem appeared to limit the 
Veteran's interactions with other people, which in turn affected 
his ability to go out and expand his daily activities.  

The August 2008 VA examiner diagnosed PTSD on Axis I and assigned 
a GAF score of 60, indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social or occupational functioning, (e.g., 
few friends, conflicts with peers or co-workers).  See DSM-IV at 
46-47; see also 38 C.F.R. § 4.130.

In a similar vein, VA outpatient mental health treatment records 
during the period of the appeal also assigned GAF scores of 60.  
Id.  So the assessment of the severity of the PTSD and its 
attendant symptoms has been rather consistent since the Veteran 
petitioned to reopen this claim in October 2007.  Nevertheless, 
during this initial period at issue, it appears he has exhibited 
several of the symptoms commensurate with a higher 30 percent 
rating (rather than just a 10 percent rating).  These include 
what amounts to panic attacks on an at least weekly basis and 
chronic sleep impairment, though, as mentioned, not entirely due 
to his PTSD but also on account of his prostate cancer.  And his 
irritability, anger and rage suggest at least some occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
That said, the VA examiner and VA treating providers assigned a 
relatively median GAF score of 60, which, again, indicates he has 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  See DSM-IV at 46-47; 38 C.F.R. § 
4.130.  

So resolving all reasonable doubt in his favor, the Veteran 
exhibits the type, frequency and severity of symptoms required 
for a higher initial rating of 30 percent.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are mere examples of conditions that 
warrant a particular rating and are used to guide or help 
differentiate between the different evaluation levels; it is not 
an all-inclusive or exhaustive list).  That is, the Board finds 
the Veteran demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  38 C.F.R. § 4.130.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claim.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as nightmares, panic attacks, sleeping 
difficulties, anger, and irritability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  And since his allegations of these particular 
symptoms 


appear to be uncontradicted, even by medical findings of record, 
the Board also finds them to be credible and, thus, probative.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Indeed, his wife also has provided a corroborating statement with 
regards to his symptoms of nightmares and flashbacks, 
enhancing the credibility of his statements and hearing 
testimony.  Id.

On the other hand, as a layman, without the appropriate medical 
training and expertise, the Veteran is not further competent to 
provide a probative (persuasive) opinion on a medical matter, 
especially the severity of his PTSD in relation to the applicable 
rating criteria.  An examiner, including the VA compensation 
examiner, takes into consideration the Veteran's subjective 
complaints, his social and occupational history, and the results 
of the objective mental status evaluation in determining the 
overall severity of his PTSD.  So this determination is 
multi-factorial, not just predicated on his lay statements and 
hearing testimony, rather, all of the relevant medical and other 
evidence.

And, here, although he deserves a higher 30 percent initial 
rating, there is simply no evidence indicating the Veteran's PTSD 
has been so severe since the effective date of his award as to 
warrant an even higher rating of 50 percent or more.  Absent 
evidence of more symptoms indicating a higher severity of 
psychiatric dysfunction, the Board finds the evidence is against 
a disability rating greater than 30 percent for his PTSD.  
38 C.F.R. § 4.3.  Indeed, since his PTSD has never been more than 
30-percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App. at 125-26.  

In sum, resolving all reasonable doubt in his favor, the evidence 
supports increasing the initial rating from 10 to 30 percent with 
the same retroactive effective date of October 26, 2007.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  Beyond this, however, the preponderance 
of the evidence is against the claim, in turn precluding the 
assignment of any higher rating.  Id.



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this claim for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
PTSD has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by his now higher 30 percent 
schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

A higher 30 percent initial rating for the PTSD is granted, 
retroactively effective from October 26, 2007, subject to the 
laws and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


